Citation Nr: 0803974	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  00-19 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as bipolar disorder.  


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from July 1970 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, wherein the RO denied service 
connection for bipolar disorder.  The veteran timely appealed 
the July 2000 rating action to the Board. 

In May 2001, the Board remanded the veteran's claim to the RO 
for additional development.  The requested development has 
been completed and the case has returned to the Board for 
appellate consideration. 

After the RO certified the case to the Board in July 2007, 
the veteran submitted additional written arguments and Social 
Security Administration records that are essentially 
duplicative of those already contained in the claims files.  
Thus, it is not necessary to refer these materials to the RO 
for initial consideration.  
38 C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  The veteran's July 1970 and July 1971 enlistment and 
"Initial" examination reports did not note any psychiatric 
disorder, respectively.

2.  Service medical records are negative for any subjective 
complaints, clinical findings or diagnoses of any psychiatric 
pathology. 

3.  The veteran has had a longstanding problem with substance 
abuse, and has been diagnosed with a personality disorder.

4.  A psychiatric disorder was not diagnosed or treated for 
many years after separation from service.

5.  The weight of the medical evidence is against a finding 
that any current psychiatric problem is attributable to the 
veteran's period of service.  


CONCLUSION OF LAW

The veteran does not have an acquired psychiatric disorder, 
claimed as bipolar disorder, that is the result of disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  Such notice must inform the 
claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Proper VCAA notice should also 
provide notice as to veteran status, assignment of a rating, 
and an effective date.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006).


Duty to Notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

With regard to the issue on appeal, VA provided the veteran 
with notice on the Pelegrini II VCAA elements in an August 
2002 letter.  The letter did not explicitly tell the veteran 
to submit all relevant evidence in his possession.  The 
letter did, however, tell him to let VA know of any evidence 
he thought would support his claim, that it was his 
responsibility to make sure that VA received all requested 
records not in the possession of a Federal entity, and told 
him where to send what "we need."  By a March 2006 letter, 
VA provided the appellant information regarding effective 
dates and percentage ratings pursuant to Dingess, supra.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  Although the veteran was provided post-
adjudication notice via an August 2001 letter, any procedural 
deficiency was cured when the RO readjudicated the case in 
supplemental statement of the cases, issued in November 2004 
and February 2007.  Id. 

Duty to Assist

Regarding VA's duty to assist the veteran with his service 
connection claim on appeal, service medical records, 
extensive post-service VA and private clinical treatment and 
examination reports, Social Security Administration (SSA) and 
Westmoreland County Jail records, and statements of the 
veteran have been associated with the claims files.  VA 
opinions addressing the etiology of the veteran's psychiatric 
disorder were obtained in January 2003, October 2004, and 
February and May 2006.  Copies of the opinions are provided 
in the claims files.  The Board is aware of no outstanding 
evidence that could be obtained pertinent to this claim.  To 
that end, in a November 2006 letter to VA, Pennsylvania 
Department of Corrections stated that medical records 
pertaining to the veteran were past the retention date and 
had been destroyed.  The Board finds no evidence of 
prejudicial error in proceeding with final appellate 
consideration of his claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).


II. Relevant Laws and Regulations

Service connection will be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

Even if there is no record of psychosis in service, its 
incurrence in service will be presumed if it was manifest to 
a compensable degree within one year after service, if the 
claimant had 90 days of continuous active service and served 
in a period of war.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  Notwithstanding the 
lack of a diagnosis of a claimed disorder during active duty, 
service connection may still be granted if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 
38 C.F.R. § 3.303(d) (2007).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003.  A pre-existing disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2007).

In VAOGCPREC 3-2003, VA General Counsel held that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and where clear and unmistakable evidence shows 
that it was not aggravated by service.  The General Counsel 
concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to 
rebut the presumption of sound condition.

Personality disorders are not diseases or injuries for VA 
compensation purposes, and disability resulting from them may 
not be service connected, except where caused or aggravated 
by service-connected disability.  38 C.F.R. § 3.303 (2007).

III.  Analysis

The veteran maintains that his acquired psychiatric disorder 
originated during military service.  More specifically, he 
contends that he suffered a latent schizotypal personality 
disorder that was aggravated by military service.  (see, VA 
Form 1-9, prepared by the veteran and received by the RO in 
August 2000).  

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for an acquired psychiatric 
disorder.  In reaching the foregoing determination, it is 
clear from the evidence discussed below that the veteran 
suffers from an acquired psychiatric disorder, but the 
evidence is equally clear it did not have its origins either 
before or during military service.

At the outset, the Board notes that a psychiatric disability 
was not "noted" on the veteran's enlistment and "Initial" 
examinations into the United States Air Force in July 1970 
and July 1971, respectively.  Consequently, the veteran is 
presumed to have been in sound condition at entry, at least 
as far as a psychiatric disability is concerned.  The 
remainder of the service medical records are entirely devoid 
of any subjective complaints or clinical findings referable 
to any psychiatric pathology.  Indeed, a March 1972 service 
discharge examination report reflects that the veteran was 
found to have been psychiatrically "normal."  A Report of 
Medical History, dated in March 1972, reflects that the 
veteran had " excessive worry lately."  A psychiatric 
disorder was not diagnosed.  

Service personnel records reflect that beginning in February 
1971, the veteran was counseled on numerous occasions for 
poor performance, failure to respond to repeated counseling 
from his superiors, poor attitude and performance, and 
neglect of uniform appearance, all of which culminated in his 
being recommended for general discharge for Unsuitability in 
March 1972.  Indeed, during his interview, the veteran 
indicated that he disliked service life and would do 
"whatever was necessary to keep from being assigned to 
Vietnam."  (see, Evaluation for Discharge, dated in March 
1972).   After separation from service, psychiatric problems 
were not documented until the 1990s.

In short, a psychiatric problem was not shown during service, 
at separation or for years thereafter.  This lengthy period 
without treatment is evidence against a finding of continuity 
of symptomatology, and it weighs heavily against the claim.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).

Post-service VA and private treatment and examination reports 
reflect that the veteran reported having received 
psychological counseling while he was incarcerated from March 
to May 1992 (see SSA Form 368-BK, page (pg.) 6, received b 
the RO in July 2002).  The first post-service objective 
evidence of any psychiatric pathology was not until 1999.  At 
that time, VA clinicians diagnosed the veteran as having 
schizotypal personality disorder (see, VA clinical treatment 
records, dated in 1999, containing diagnoses of schizotypal 
personality disorder).  

The Board notes, however, and as stated above, a personality 
disorder is not an injury or disease that is cognizable 
within the meaning of VA legislation or for VA compensation 
purposes.  38 C.F.R. § 3.303 (2007).  Thus, a personality 
disorder is not a disability warranting service connection 
under VA applicable law.  38 C.F.R. § 3.303(c) (2007).  In 
light of the foregoing, based on assessment of all the 
evidence of record, the Board concludes that the veteran's 
personality disorder is not a compensable disease or injury 
for VA purposes.

Aside from the diagnosed personality disorder, the Board 
notes that post-service VA and private treatment and 
examination reports also contained diagnoses of 
schizoaffective, bipolar and depressive disorders (see, March 
2000 report, prepared by S. P. , Ph. D., and March 2000 and 
October 2002 VA examination reports, respectively).  While a 
psychiatric disorder was not shown during service, at 
separation, or for years thereafter, there is at least some 
medical evidence both for and against a finding that the 
veteran's psychiatric disability (other than a personality 
disorder) is attributable to his period of military service. 

Evidence in support of the veteran's claim includes an 
October 2002 opinion, wherein a VA examiner (after diagnosing 
the veteran with depressive and schizotypal personality 
disorders) gave the following opinion:  

It is difficult to say whether or not 
[the veteran's] disorders are actually 
service connected.  I have no doubt that 
during his time in the service there were 
symptoms of these disorders.  However, he 
was never evidently diagnosed while in 
the service and was not provided with any 
formal treatment.

The VA examiner also indicated that he did not believe that 
the veteran's psychiatric symptoms were caused by substance 
or alcohol abuse.  

In a January 2003 addendum to the above-referenced VA 
examination, the same VA examiner concluded that it was 
entirely likely that the veteran's underlying schizotypal 
pattern was aggravated by the discipline required by service, 
and that his aberrant behavior, as noted in his service 
personnel records, was secondary to psychodynamic forces 
rather than sheer apathy or conscious attempts to become 
discharged from service.  In support of his conclusion, the 
VA examiner argued that  envelopes in the claims file labeled 
"'letters from vet,'" showcased the veteran's ongoing 
cognitive dysfunction that would denote either a psychotic or 
schizotypal personality disorder.  Overall, the VA examiner 
opined that the one consistent underlying behavior 
demonstrated by the veteran was his disorganized thinking and 
tendency towards delusions, symptoms which were traceable 
back to the early 1970's and the appellant's military 
service.  The January 2003 VA examiner's conclusions were 
supported in comments found in VA reports, dated in December 
2004 (by a social worker) and February 2006 (also by the same 
examiner who authored the January 2003 examination addendum).

In contrast to the January 2003 VA examiner's conclusions, 
are opinions of a VA psychologist, Board certified VA 
psychiatrist and VA physician, dated in October 2004 and May 
2006, respectively.  Careful review of these reports reflects 
that the these VA physicians uniformly concluded that it was 
not as likely as not that the veteran's bipolar disorder (or 
any other AXIS I psychotic disorder) had its onset during 
service, or was aggravated thereby.

Rather, the above-referenced VA psychologist, Board certified 
VA psychiatrist and VA physician found the veteran's current 
psychiatric symptomatology and maladaptive behavior to have 
been caused by his pervasive personality disorder and 
substance dependence.  As noted previously herein, a 
personality disorder is not an injury or disease that is 
cognizable within the meaning of VA legislation or for VA 
compensation purposes.  38 C.F.R. § 3.303. 

Pertinent statements from the summary provided by the May 
2006 VA examiner read as follows:

There is nothing in the medical records 
to support the contention that the 
veteran's current psychiatric diagnoses 
had their origin or were aggravated by 
military service.  Symptoms present 
during military service were indicative 
of his characterological problems rather 
than being consistent with or the 
beginning symptoms of any AXIS I 
psychiatric disorder.  It is more likely 
that his behavioral symptoms are a 
function of his ongoing substance 
dependence and characterological problems 
than any AXIS I psychiatric diagnose not 
related to substance dependence.  Thus, 
it is not at all likely that the 
veteran's AXIS I psychiatric disorder of 
(Bipolar Disorder or Schizoaffective 
Disorder given by different examiners) 
either had its onset during or was 
aggravated by military service.


Furthermore, the Board points out that a disability that is a 
result of the person's own willful misconduct or abuse of 
alcohol or drugs is not compensable.  38 U.S.C.A. § 1110.  An 
injury or disease incurred during active service is not 
deemed to have been incurred in line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. §§ 3.1(m), 3.301 (2007).  

The Board finds that the October 2004 and May 2006 VA 
opinions against service connection far outweigh the 
favorable opinion provided by the examiner in January 2003.  
In reaching the forgoing determination, the Board observes 
that the January 2003 VA opinion favoring service connection 
was offered by a general medical doctor, whose medical 
specialty is not psychiatry.  By contrast, the October 2004 
and May 2006 opinions against service connection were 
provided by VA psychologist and, in part, Board Certified VA 
psychiatrist, respectively.  In addition, while all of the 
above-referenced VA opinions addressed the veteran's 
maladaptive behavior during service, only the conclusions of 
the October 2004 and May 2006 VA physicians were supported an 
absence of subjective psychiatric complaints or any 
clinically diagnosed psychiatric pathology during military 
service and for many years (at least 15 years) thereafter.  

In other words, the greater weight of the evidence indicates 
that a psychiatric disorder, other than a personality 
disorder, was not demonstrated until well after military 
service and has not been attributed to the veteran's military 
service by competent medical authority.  Additionally, a 
psychosis was not shown within a year of the veteran's 
separation.  38 C.F.R. §§ 3.307, 3.309.

In light of the foregoing, the Board concludes that the 
preponderance of the weight of the medical evidence of record 
is against a finding that the appellant has a chronic 
acquired psychiatric disorder, other than a personality 
disorder, that is attributable to his period of military 
service.  Specifically, the Board notes that the appellant's 
diagnosed personality disorder is not a disability warranting 
service connection under VA applicable law.  38 C.F.R. § 
3.303(c) (2007).  In addition, the evidence of record showing 
that any acquired psychiatric disorder, other than a 
personality disorder, is traceable to the veteran's period of 
military service is outweighed by the above-noted medical 
opinions against service connection, offered by psychiatric 
professionals.  As the weight of the evidence is against the 
veteran's claim, service connection is denied.


ORDER

Service connection for an acquired personality disorder, 
claimed as bipolar disorder, is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


